Opinion by
Ekwall, J.
It was stipulated that the merchandise consists of Scotch whisky aged in wooden containers at least 4 years prior to the date of entry or withdrawal from warehouse for consumption; that at the time of withdrawal for consumption the age certificate required by article 459, Customs Regulations of 1937, was not available; and that there now has been filed with the collector a certificate issued by a competent officer of the Government of Great Britain establishing to the satisfaction of the collector that the Scotch whisky in question was in fact aged in wooden containers not less than 4 years prior to exportation to the United States. The claim of the plaintiff was therefore sustained.